   Case 3:19-md-02885-MCR-GRJ Document 1756 Filed 04/15/21 Page 1 of 2




                  UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF FLORIDA
                      PENSACOLA DIVISION

IN RE: 3M COMBAT ARMS                   )
EARPLUG PRODUCTS                        )   Case No. 3:19-md-2885
LIABILITY LITIGATION                    )
                                        )   Judge M. Casey Rodgers
This document relates to: All actions   )   Magistrate Judge Gary R. Jones

                 MOTION TO EXTEND DEADLINE TO
               EXECUTE PARTICIPATION AGREEMENT

  The Plaintiff Leadership Counsel in the Minnesota Consolidated

Litigation (“Minnesota PLC”) move the Court for an Order extending

Common Benefit Order No. 3’s 60-day deadline to sign the Participation

Agreement, see Doc. 1659 at 4. Based on the Court’s authority to modify

deadlines, and for good cause shown in the accompanying memorandum of

law, the Court should extend the deadline to sign the Participation

Agreement until 30 days after it resolves the Minnesota PLC’s timely

Limited Objection and Motion to Modify Common Benefit Order, Doc. 1683.
   Case 3:19-md-02885-MCR-GRJ Document 1756 Filed 04/15/21 Page 2 of 2




Date: April 15, 2021                      Respectfully submitted,

                                          PAUL LLP
                                          /s/ Richard M. Paul III
                                          Richard M. Paul III
                                          Ashlea G. Schwarz
                                          601 Walnut Street, Suite 300
                                          Kansas City, Missouri 64106
                                          Telephone: (816) 984-8100
                                          Rick@PaulLLP.com
                                          Ashlea@PaulLLP.com

                                          ATTORNEY FOR PLAINTIFFS

                       CERTIFICATE OF SERVICE

   In compliance with L.R. 5.1(F), the undersigned certifies that a true and

correct copy of the foregoing was filed via the Court’s CM/ECF system on

April 15, 2021, which sends notice to all counsel of record.

                                          /s/ Richard M. Paul III




                                      2
